AS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION ON MARCH 22, 2011 REGISTRATION NO. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 JAMES RIVER COAL COMPANY (Exact name of registrant as specified in its charter) Virginia (State or other jurisdiction of incorporation or organization) James River Coal Company 901 E. Byrd Street, Suite 1600 Richmond, Virginia 23219 (804) 780-3000 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) 54-1602012 (I.R.S. Employer Identification Number) SEE TABLE OF SUBSIDIARY CO-REGISTRANTS Peter T. Socha President & Chief Executive Officer James River Coal Company 901 E. Byrd Street, Suite 1600 Richmond, Virginia 23219 (804) 780-3000 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: David A. Stockton, Esq. Kilpatrick Townsend & Stockton LLP 1100 Peachtree Street, Suite 2800 Atlanta, Georgia30309 (404) 815-6500 Approximate date of commencement of proposed sale to the public:From time to time after this registration statement becomes effective. If the only securities being registered on this form are being offered pursuant to dividend or interest reinvestment plans, please check the following box. o If any of the securities being registered on this form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, check the following box. x If this form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. xRegistration No. 333-168628 If this form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier registration statement for the same offering. o If this form is a registration statement pursuant to General Instruction I.D. or a post-effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule 462(e) under the Securities Act, check the following box. o If this form is a post-effective amendment to a registration statement filed pursuant to General Instruction I.D. filed to register additional securities or additional classes of securities pursuant to Rule 413(b) under the Securities Act, check the following box. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act of 1934. Large accelerated filer o Non-accelerated filero Accelerated filer x Smaller reporting company o (Do not check if a smaller reporting company) CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered (1) Proposed Maximum Aggregate Offering Price (1) Amount of Registration Fee (2) Common Stock, par value $.01 per share (1)The registrant previously registered an aggregate amount of $150,000,000 of common stock, preferred stock, debt securities, warrants, units and guarantees of debt securities pursuant to its Registration Statement on Form S-3 (Registration No. 333-168628).None of such securities have been sold.In accordance with Rule 462(b) under the Securities Act, an additional amount of common stock having a proposed maximum aggregate offering price of no more than 20% of the maximum aggregate offering price of the securities eligible to be sold under the related Registration Statement on Form S-3 (Registration No.333-168628), for which a filing fee of $3,483.00 is being paid herewith, are being registered. (2)Calculated pursuant to Rule 457(o) under the Securities Act. Pursuant to Rule 462(b) under the Securities Act of 1933, this Registration Statement shall become effective upon filing with the Securities and Exchange Commission. TABLE OF SUBSIDIARY CO-REGISTRANTS Exact name of Subsidiary Co-Registrant as specified in its charter (1)(2) State or other jurisdiction of incorporation or organization I.R.S. Employer Identification Number BDCC Holding Company, Inc. Delaware 62-0133200 Bell County Coal Corporation Delaware 61-0880806 Bledsoe Coal Corporation Kentucky 61-0894821 Bledsoe Coal Leasing Company Delaware 52-1186654 Blue Diamond Coal Company Delaware 52-2313812 Eolia Resources, Inc. North Carolina 56-0890587 James River Coal Sales, Inc. Delaware 74-2233417 James River Coal Service Company Kentucky 61-0712577 Johns Creek Coal Company Tennessee 62-1059412 Johns Creek Elkhorn Coal Corporation Delaware 61-0729199 Johns Creek Processing Company Delaware 52-2274021 Leeco, Inc. Kentucky 61-0734176 McCoy Elkhorn Coal Corporation Kentucky 61-0718373 Shamrock Coal Company, Incorporated Delaware 62-0421843 Triad Mining Inc. Indiana 71-1189005 Triad Underground Mining, LLC Indiana 35-2149041 The address, including zip code, and telephone number, including area code, of the principal executive offices of each subsidiary co-registrant is: 901 E. Byrd Street, Suite 1600 Richmond, Virginia 23219 (804) 780-3000 The Primary Standard Industrial Classification Code Number for each subsidiary co-registrant is 1221. EXPLANATORY NOTE This Registration Statement on Form S-3 (the “Registration Statement”) is being filed with the Securities and Exchange Commission (the “Commission”) by James River Coal Company, a Virginia corporation (the “Company”), pursuant to Rule 462(b) and General Instruction IV of Form S-3, both promulgated under the Securities Act of 1933, as amended.This Registration Statement incorporates by reference the contents of the Company’s Registration Statement on Form S-3 (Registration No. 333-168628), as amended, including the exhibits thereto, which was declared effective by the Commission on September 23, 2010 (the “Initial Registration Statement”). Pursuant to Rule 462(b) under the Securities Act, this Registration Statement is to be effective upon filing. This Registration Statement is being filed pursuant to Rule 462(b) to increase the dollar amount of common stock registered under the Initial Registration Statement by $30,000,000, including shares of common stock subject to the underwriters’ 30-day option to purchase additional shares of common stock.This amount represents 20% of the amount available for issuance under the Initial Registration Statement.The required opinion and consents are listed on the exhibit index hereto and are filed herewith. 1 PART II Information Not Required in Prospectus Item 16.Exhibits Exhibit No. Description 5.1* Legal Opinion of Kilpatrick Townsend & Stockton LLP 23.1* Consent of Marshall Miller & Associates, Inc. 23.2* Consent of KPMG LLP 23.3* Consent of PriceWaterhouseCoopers LLP 23.4* Consent of Kilpatrick Townsend & Stockton LLP (see Exhibit 5.1) 24.1* Power of Attorney (included on signature page) * Filed herewith II-1 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-3 and has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Richmond, State of Virginia, on March 21, 2011. JAMES RIVER COAL COMPANY By: /s/Peter T. Socha Name: Peter T. Socha Title: Chairman, President and Chief Executive Officer KNOW ALL MEN BY THESE PRESENTS, that each person whose signatures appears below constitutes and appoints Peter T. Socha and Samuel M. Hopkins, II, and each of them, his true and lawful attorneys-in-fact and agents, with full power of substitution and resubstitution, for him and in his name, place and stead, in any and all capacities, to sign any and all amendments to this registration statement on Form S-3 (including post effective amendments), and to file the same, with all exhibits thereto and other documents in connection therewith, with the SEC, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing required or necessary to be done in and about the premises, as fully to all intents and purposes as he might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents, or any of them, or their or his substitute or substitutes, may lawfully do or cause to be done by virtue hereof Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities indicated on March 21, 2011: Signature Title /s/ Peter T. Socha Chairman of the Board, President and Chief Executive Officer Peter T. Socha (principal executive officer) /s/Samuel M. Hopkins, II Vice President and Chief Accounting Officer (principal financial Samuel M. Hopkins, II officer and principal accounting officer) /s/Alan F. Crown Director Alan F. Crown /s/ Ronald J. FlorJancic Director Ronald J. FlorJancic /s/Leonard J. Kujawa Director Leonard J. Kujawa /s/Joseph H. Vipperman Director Joseph H. Vipperman II-2 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-3 and has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Richmond, State of Virginia, on March 21, 2011. BDCC HOLDING COMPANY, INC. By: /s/Peter T. Socha Name: Peter T. Socha Title: Chief Executive Officer KNOW ALL MEN BY THESE PRESENTS, that each person whose signatures appears below constitutes and appoints Peter T. Socha and Samuel M. Hopkins, II, and each of them, his true and lawful attorneys-in-fact and agents, with full power of substitution and resubstitution, for him and in his name, place and stead, in any and all capacities, to sign any and all amendments to this registration statement on Form S-3 (including post effective amendments), and to file the same, with all exhibits thereto and other documents in connection therewith, with the SEC, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing required or necessary to be done in and about the premises, as fully to all intents and purposes as he might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents, or any of them, or their or his substitute or substitutes, may lawfully do or cause to be done by virtue hereof. Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities indicated on March 21, 2011. Signature Title /s/Peter T. Socha Chairman of the Board and Chief Executive Officer Peter T. Socha (principal executive officer) /s/Samuel M. Hopkins, II Vice President and Chief Accounting Officer (principal financial Samuel M. Hopkins, II officer and principal accounting officer) /s/ Joseph G. Evans Director Joseph G. Evans /s/Coy K. Lane Director Coy K. Lane II-3 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-3 and has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Richmond, State of Virginia, on March 21, 2011. BELL COUNTY COAL CORPORATION By: /s/Peter T. Socha Name: Peter T. Socha Title: Chief Executive Officer KNOW ALL MEN BY THESE PRESENTS, that each person whose signatures appears below constitutes and appoints Peter T. Socha and Samuel M. Hopkins, II, and each of them, his true and lawful attorneys-in-fact and agents, with full power of substitution and resubstitution, for him and in his name, place and stead, in any and all capacities, to sign any and all amendments to this registration statement on Form S-3 (including post effective amendments), and to file the same, with all exhibits thereto and other documents in connection therewith, with the SEC, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing required or necessary to be done in and about the premises, as fully to all intents and purposes as he might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents, or any of them, or their or his substitute or substitutes, may lawfully do or cause to be done by virtue hereof. Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities indicated on March 21, 2011. Signature Title /s/ Peter T. Socha Chairman of the Board and Chief Executive Officer Peter T. Socha (principal executive officer) /s/Samuel M. Hopkins, II Vice President and Chief Accounting Officer (principal financial Samuel M. Hopkins, II officer and principal accounting officer) /s/B. J. Reynolds Director B. J. Reynolds /s/Coy K. Lane Director Coy K. Lane II-4 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-3 and has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Richmond, State of Virginia, on March 21, 2011. BLEDSOE COAL CORPORATION By: /s/Peter T. Socha Name: Peter T. Socha Title: Chief Executive Officer KNOW ALL MEN BY THESE PRESENTS, that each person whose signatures appears below constitutes and appoints Peter T. Socha and Samuel M. Hopkins, II, and each of them, his true and lawful attorneys-in-fact and agents, with full power of substitution and resubstitution, for him and in his name, place and stead, in any and all capacities, to sign any and all amendments to this registration statement on Form S-3 (including post effective amendments), and to file the same, with all exhibits thereto and other documents in connection therewith, with the SEC, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing required or necessary to be done in and about the premises, as fully to all intents and purposes as he might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents, or any of them, or their or his substitute or substitutes, may lawfully do or cause to be done by virtue hereof. Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities indicated on March 21, 2011. Signature Title /s/ Peter T. Socha Chairman of the Board and Chief Executive Officer Peter T. Socha (principal executive officer) /s/Samuel M. Hopkins, II Vice President and Chief Accounting Officer (principal financial Samuel M. Hopkins, II officer and principal accounting officer) /s/ Tim Frasure Director Tim Frasure /s/Coy K. Lane Director Coy K. Lane II-5 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-3 and has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Richmond, State of Virginia, on March 21, 2011. BLEDSOE COAL LEASING COMPANY By: /s/Peter T. Socha Name: Peter T. Socha Title: Chief Executive Officer KNOW ALL MEN BY THESE PRESENTS, that each person whose signatures appears below constitutes and appoints Peter T. Socha and Samuel M. Hopkins, II, and each of them, his true and lawful attorneys-in-fact and agents, with full power of substitution and resubstitution, for him and in his name, place and stead, in any and all capacities, to sign any and all amendments to this registration statement on Form S-3 (including post effective amendments), and to file the same, with all exhibits thereto and other documents in connection therewith, with the SEC, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing required or necessary to be done in and about the premises, as fully to all intents and purposes as he might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents, or any of them, or their or his substitute or substitutes, may lawfully do or cause to be done by virtue hereof. Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities indicated on March 21, 2011. Signature Title /s/ Peter T. Socha Chairman of the Board and Chief Executive Officer Peter T. Socha (principal executive officer) /s/ Samuel M. Hopkins, II Vice President and Chief Accounting Officer (principal financial Samuel M. Hopkins, II officer and principal accounting officer) /s/Tim Frasure Director Tim Frasure /s/ Coy K. Lane Director Coy K. Lane II-6 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-3 and has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Richmond, State of Virginia, on March 21, 2011. BLUE DIAMOND COAL COMPANY By: /s/Peter T. Socha Name: Peter T. Socha Title: Chief Executive Officer KNOW ALL MEN BY THESE PRESENTS, that each person whose signatures appears below constitutes and appoints Peter T. Socha and Samuel M. Hopkins, II, and each of them, his true and lawful attorneys-in-fact and agents, with full power of substitution and resubstitution, for him and in his name, place and stead, in any and all capacities, to sign any and all amendments to this registration statement on Form S-3 (including post effective amendments), and to file the same, with all exhibits thereto and other documents in connection therewith, with the SEC, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing required or necessary to be done in and about the premises, as fully to all intents and purposes as he might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents, or any of them, or their or his substitute or substitutes, may lawfully do or cause to be done by virtue hereof. Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities indicated on March 21, 2011. Signature Title /s/ Peter T. Socha Chairman of the Board and Chief Executive Officer Peter T. Socha (principal executive officer) /s/ Samuel M. Hopkins, II Vice President and Chief Accounting Officer (principal financial Samuel M. Hopkins, II officer and principal accounting officer) /s/Joseph G. Evans Director Joseph G. Evans /s/Coy K. Lane Director Coy K. Lane II-7 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-3 and has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Richmond, State of Virginia, on March 21, 2011. EOLIA RESOURCES, INC. By: /s/Peter T. Socha Name: Peter T. Socha Title: Chief Executive Officer KNOW ALL MEN BY THESE PRESENTS, that each person whose signatures appears below constitutes and appoints Peter T. Socha and Samuel M. Hopkins, II, and each of them, his true and lawful attorneys-in-fact and agents, with full power of substitution and resubstitution, for him and in his name, place and stead, in any and all capacities, to sign any and all amendments to this registration statement on Form S-3 (including post effective amendments), and to file the same, with all exhibits thereto and other documents in connection therewith, with the SEC, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing required or necessary to be done in and about the premises, as fully to all intents and purposes as he might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents, or any of them, or their or his substitute or substitutes, may lawfully do or cause to be done by virtue hereof. Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities indicated on March 21, 2011. Signature Title /s/ Peter T. Socha Chairman of the Board and Chief Executive Officer Peter T. Socha (principal executive officer) /s/ Samuel M. Hopkins, II Vice President and Chief Accounting Officer (principal financial Samuel M. Hopkins, II officer and principal accounting officer) /s/Joseph G. Evans Director Joseph G. Evans /s/ Coy K. Lane Director Coy K. Lane II-8 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-3 and has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Richmond, State of Virginia, on March 21, 2011. JAMES RIVER COAL SALES, INC. By: /s/Peter T. Socha Name: Peter T. Socha Title: Chief Executive Officer KNOW ALL MEN BY THESE PRESENTS, that each person whose signatures appears below constitutes and appoints Peter T. Socha and Samuel M. Hopkins, II, and each of them, his true and lawful attorneys-in-fact and agents, with full power of substitution and resubstitution, for him and in his name, place and stead, in any and all capacities, to sign any and all amendments to this registration statement on Form S-3 (including post effective amendments), and to file the same, with all exhibits thereto and other documents in connection therewith, with the SEC, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing required or necessary to be done in and about the premises, as fully to all intents and purposes as he might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents, or any of them, or their or his substitute or substitutes, may lawfully do or cause to be done by virtue hereof. Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities indicated on March 21, 2011. Signature Title /s/ Peter T. Socha Chairman of the Board and Chief Executive Officer Peter T. Socha (principal executive officer) /s/Samuel M. Hopkins, II Vice President and Chief Accounting Officer (principal financial Samuel M. Hopkins, II officer and principal accounting officer) /s/Michael E. Weber Director Michael E. Weber II-9 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-3 and has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Richmond, State of Virginia, on March 21, 2011. JAMES RIVER COAL SERVICE COMPANY By: /s/Peter T. Socha Name: Peter T. Socha Title: Chief Executive Officer KNOW ALL MEN BY THESE PRESENTS, that each person whose signatures appears below constitutes and appoints Peter T. Socha and Samuel M. Hopkins, II, and each of them, his true and lawful attorneys-in-fact and agents, with full power of substitution and resubstitution, for him and in his name, place and stead, in any and all capacities, to sign any and all amendments to this registration statement on Form S-3 (including post effective amendments), and to file the same, with all exhibits thereto and other documents in connection therewith, with the SEC, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing required or necessary to be done in and about the premises, as fully to all intents and purposes as he might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents, or any of them, or their or his substitute or substitutes, may lawfully do or cause to be done by virtue hereof. Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities indicated on March 21, 2011. Signature Title /s/ Peter T. Socha Chairman of the Board and Chief Executive Officer Peter T. Socha (principal executive officer) /s/Samuel M. Hopkins, II Vice President and Chief Accounting Officer (principal financial Samuel M. Hopkins, II officer and principal accounting officer) /s/Coy K. Lane Director Coy K. Lane /s/Brian Patton Director Brian Patton II-10 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-3 and has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Richmond, State of Virginia, on March 21, 2011. JOHNS CREEK COAL COMPANY By: /s/Peter T. Socha Name: Peter T. Socha Title: Chief Executive Officer KNOW ALL MEN BY THESE PRESENTS, that each person whose signatures appears below constitutes and appoints Peter T. Socha and Samuel M. Hopkins, II, and each of them, his true and lawful attorneys-in-fact and agents, with full power of substitution and resubstitution, for him and in his name, place and stead, in any and all capacities, to sign any and all amendments to this registration statement on Form S-3 (including post effective amendments), and to file the same, with all exhibits thereto and other documents in connection therewith, with the SEC, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing required or necessary to be done in and about the premises, as fully to all intents and purposes as he might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents, or any of them, or their or his substitute or substitutes, may lawfully do or cause to be done by virtue hereof. Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities indicated on March 21, 2011. Signature Title /s/Peter T. Socha Chairman of the Board and Chief Executive Officer Peter T. Socha (principal executive officer) /s/Samuel M. Hopkins, II Vice President and Chief Accounting Officer (principal financial Samuel M. Hopkins, II officer and principal accounting officer) /s/Randall K. Taylor Director Randall K. Taylor /s/ Coy K. Lane Director Coy K. Lane II-11 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-3 and has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Richmond, State of Virginia, on March 21, 2011. JOHNS CREEK ELKHORN COAL CORPORATION By: /s/Peter T. Socha Name: Peter T. Socha Title: Chief Executive Officer KNOW ALL MEN BY THESE PRESENTS, that each person whose signatures appears below constitutes and appoints Peter T. Socha and Samuel M. Hopkins, II, and each of them, his true and lawful attorneys-in-fact and agents, with full power of substitution and resubstitution, for him and in his name, place and stead, in any and all capacities, to sign any and all amendments to this registration statement on Form S-3 (including post effective amendments), and to file the same, with all exhibits thereto and other documents in connection therewith, with the SEC, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing required or necessary to be done in and about the premises, as fully to all intents and purposes as he might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents, or any of them, or their or his substitute or substitutes, may lawfully do or cause to be done by virtue hereof. Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities indicated on March 21, 2011. Signature Title /s/ Peter T. Socha Chairman of the Board and Chief Executive Officer Peter T. Socha (principal executive officer) /s/ Samuel M. Hopkins, II Vice President and Chief Accounting Officer (principal financial Samuel M. Hopkins, II officer and principal accounting officer) /s/Randall K. Taylor Director Randall K. Taylor /s/Coy K. Lane Director Coy K. Lane II-12 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-3 and has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Richmond, State of Virginia, on March 21, 2011. JOHNS CREEK PROCESSING COMPANY By: /s/Peter T. Socha Name: Peter T. Socha Title: Chief Executive Officer KNOW ALL MEN BY THESE PRESENTS, that each person whose signatures appears below constitutes and appoints Peter T. Socha and Samuel M. Hopkins, II, and each of them, his true and lawful attorneys-in-fact and agents, with full power of substitution and resubstitution, for him and in his name, place and stead, in any and all capacities, to sign any and all amendments to this registration statement on Form S-3 (including post effective amendments), and to file the same, with all exhibits thereto and other documents in connection therewith, with the SEC, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing required or necessary to be done in and about the premises, as fully to all intents and purposes as he might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents, or any of them, or their or his substitute or substitutes, may lawfully do or cause to be done by virtue hereof. Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities indicated on March 21, 2011. Signature Title /s/ Peter T. Socha Chairman of the Board and Chief Executive Officer Peter T. Socha (principal executive officer) /s/Samuel M. Hopkins, II Vice President and Chief Accounting Officer (principal financial Samuel M. Hopkins, II officer and principal accounting officer) /s/ Randall K. Taylor Director Randall K. Taylor /s/Coy K. Lane Director Coy K. Lane II-13 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-3 and has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Richmond, State of Virginia, on March 21, 2011. LEECO, INC. By: /s/Peter T. Socha Name: Peter T. Socha Title: Chief Executive Officer KNOW ALL MEN BY THESE PRESENTS, that each person whose signatures appears below constitutes and appoints Peter T. Socha and Samuel M. Hopkins, II, and each of them, his true and lawful attorneys-in-fact and agents, with full power of substitution and resubstitution, for him and in his name, place and stead, in any and all capacities, to sign any and all amendments to this registration statement on Form S-3 (including post effective amendments), and to file the same, with all exhibits thereto and other documents in connection therewith, with the SEC, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing required or necessary to be done in and about the premises, as fully to all intents and purposes as he might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents, or any of them, or their or his substitute or substitutes, may lawfully do or cause to be done by virtue hereof. Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities indicated on March 21, 2011. Signature Title /s/ Peter T. Socha Chairman of the Board and Chief Executive Officer Peter T. Socha (principal executive officer) /s/Samuel M. Hopkins, II Vice President and Chief Accounting Officer (principal financial Samuel M. Hopkins, II officer and principal accounting officer) /s/Joseph G. Evans Director Joseph G. Evans /s/Coy K. Lane Director Coy K. Lane II-14 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-3 and has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Richmond, State of Virginia, on March 21, 2011. MCCOY ELKHORN COAL CORPORATION By: /s/Peter T. Socha Name: Peter T. Socha Title: Chief Executive Officer KNOW ALL MEN BY THESE PRESENTS, that each person whose signatures appears below constitutes and appoints Peter T. Socha and Samuel M. Hopkins, II, and each of them, his true and lawful attorneys-in-fact and agents, with full power of substitution and resubstitution, for him and in his name, place and stead, in any and all capacities, to sign any and all amendments to this registration statement on Form S-3 (including post effective amendments), and to file the same, with all exhibits thereto and other documents in connection therewith, with the SEC, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing required or necessary to be done in and about the premises, as fully to all intents and purposes as he might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents, or any of them, or their or his substitute or substitutes, may lawfully do or cause to be done by virtue hereof. Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities indicated on March 21, 2011. Signature Title /s/ Peter T. Socha Chairman of the Board and Chief Executive Officer Peter T. Socha (principal executive officer) /s/ Samuel M. Hopkins, II Vice President and Chief Accounting Officer (principal financial Samuel M. Hopkins, II officer and principal accounting officer) /s/Randall K. Taylor Director Randall K. Taylor /s/Coy K. Lane Director Coy K. Lane II-15 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-3 and has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Richmond, State of Virginia, on March 21, 2011. SHAMROCK COAL COMPANY, INCORPORATED By: /s/Peter T. Socha Name: Peter T. Socha Title: Chief Executive Officer KNOW ALL MEN BY THESE PRESENTS, that each person whose signatures appears below constitutes and appoints Peter T. Socha and Samuel M. Hopkins, II, and each of them, his true and lawful attorneys-in-fact and agents, with full power of substitution and resubstitution, for him and in his name, place and stead, in any and all capacities, to sign any and all amendments to this registration statement on Form S-3 (including post effective amendments), and to file the same, with all exhibits thereto and other documents in connection therewith, with the SEC, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing required or necessary to be done in and about the premises, as fully to all intents and purposes as he might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents, or any of them, or their or his substitute or substitutes, may lawfully do or cause to be done by virtue hereof. Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities indicated on March 21, 2011. Signature Title /s/Peter T. Socha Chairman of the Board and Chief Executive Officer Peter T. Socha (principal executive officer) /s/Samuel M. Hopkins, II Vice President and Chief Accounting Officer (principal financial Samuel M. Hopkins, II officer and principal accounting officer) /s/Tim Frasure Director Tim Frasure /s/Coy K. Lane Director Coy K. Lane II-16 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-3 and has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Richmond, State of Virginia, on March 21, 2011. TRIAD MINING INC. By: /s/Peter T. Socha Name: Peter T. Socha Title: Chief Executive Officer KNOW ALL MEN BY THESE PRESENTS, that each person whose signatures appears below constitutes and appoints Peter T. Socha and Samuel M. Hopkins, II, and each of them, his true and lawful attorneys-in-fact and agents, with full power of substitution and resubstitution, for him and in his name, place and stead, in any and all capacities, to sign any and all amendments to this registration statement on Form S-3 (including post effective amendments), and to file the same, with all exhibits thereto and other documents in connection therewith, with the SEC, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing required or necessary to be done in and about the premises, as fully to all intents and purposes as he might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents, or any of them, or their or his substitute or substitutes, may lawfully do or cause to be done by virtue hereof. Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities indicated on March 21, 2011. Signature Title /s/ Peter T. Socha Chairman of the Board and Chief Executive Officer Peter T. Socha (principal executive officer) /s/Samuel M. Hopkins, II Vice President and Chief Accounting Officer (principal financial Samuel M. Hopkins, II officer and principal accounting officer) /s/Donald W. Arrowsmith Director, President and Chief Operating Officer Donald W. Arrowsmith /s/Coy K. Lane Director Coy K. Lane II-17 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-3 and has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Richmond, State of Virginia, on March 21, 2011. TRIAD UNDERGROUND MINING, LLC By: /s/Peter T. Socha Name: Peter T. Socha Title: Chief Executive Officer KNOW ALL MEN BY THESE PRESENTS, that each person whose signatures appears below constitutes and appoints Peter T. Socha and Samuel M. Hopkins, II, and each of them, his true and lawful attorneys-in-fact and agents, with full power of substitution and resubstitution, for him and in his name, place and stead, in any and all capacities, to sign any and all amendments to this registration statement on Form S-3 (including post effective amendments), and to file the same, with all exhibits thereto and other documents in connection therewith, with the SEC, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing required or necessary to be done in and about the premises, as fully to all intents and purposes as he might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents, or any of them, or their or his substitute or substitutes, may lawfully do or cause to be done by virtue hereof. Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities indicated on March 21, 2011. Signature Title /s/ Peter T. Socha Chairman of the Board and Chief Executive Officer Peter T. Socha (principal executive officer) /s/Samuel M. Hopkins, II Vice President and Chief Accounting Officer (principal financial Samuel M. Hopkins, II officer and principal accounting officer) /s/Donald W. Arrowsmith Manager, President and Chief Operating Officer Donald W. Arrowsmith /s/Coy K. Lane Director Coy K. Lane II-18 EXHIBIT INDEX Exhibit No. Description 5.1* Legal Opinion of Kilpatrick Townsend & Stockton LLP 23.1* Consent of Marshall Miller & Associates, Inc. 23.2* Consent of KPMG LLP 23.3* Consent of PriceWaterhouseCoopers LLP 23.4* Consent of Kilpatrick Townsend & Stockton LLP (see Exhibit 5.1) 24.1* Power of Attorney (included on signature page) * Filed herewith
